DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/9/2021, with respect to the rejection(s) of claim(s) 1-7, 9, 11, 12, and 16-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shim (US 2007/0108568).
Claim Objections
Claims 29-32 are objected to because of the following informalities:
Claim 29, which depends from claim 27 recites “a fourth lead, including: a first portion extending outward from the fourth side along the second direction, a second portion extending from the first portion toward the plane of the second side and away from the plane of the first side. However, Claim 27 recites “wherein no portion of any lead extending outward from the fourth side extends toward the plane of the second side.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-7, 9, 11, 1216, 17, 19, 20 and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shim et al. (US 2007/0108568)
Regarding claim 1, Shim (figures 1-7) discloses: 
An electronic device, comprising: 
a package structure (700, ¶0037), including a first side (bottom surface of element 114), a second side (top surface of element 300) spaced apart from the first side along a first direction, a third side (right side in figure 7), and a fourth side (left side in figure 7) spaced apart from the third side along a second direction, the second direction orthogonal to the first direction; 
a first lead (126, figures 1 and 7), including: 
a first portion extending outward from the third side along the second direction, a second portion extending from the first portion toward a plane of the first side and away from a plane of the second side, and 
a third portion extending from the second portion, and including a first surface (124, ¶0031) spaced apart from and beyond the plane of the first side; and  
a second lead (126, figure 3) including a first portion extending outward from the third side along the second direction, a second portion extending from the first portion toward the plane of the second side and away from the plane of the first side, and a third portion extending from the second portion and toward the package structure, and including a second surface (122) spaced apart from and beyond the plane of the second side.
Regarding claim 2, Shim further discloses:
a third lead (126), including: 

Regarding claim 3, Shim further discloses:
a fourth lead (126), including: a first portion extending outward from the fourth side along the second direction, a second portion extending from the first portion toward the plane of the second side and away from the plane of the first side, and a third portion extending from the second portion and toward the package structure, and including a fourth surface (122) spaced apart from and beyond the plane of the second side.  
Regarding claim 4, Shim further discloses:
wherein the third portions of the respective first and third leads (126 with surface 124) extend from the second portion away from the package structure to form gull wing lead shapes for the respective second and fourth leads (figure 1).
Regarding claim 5, Shim further discloses:
wherein the third portions of the respective second and fourth leads (126 with surface 122) extend from the second portion toward the package structure to form J-lead shapes for the respective second and fourth leads (figure 3).
Regarding claim 6, Shim (figures 4, 5) further discloses:
 multiple first leads (126), each respective first lead including a first portion extending outward from the third side, a second portion extending from the first portion 
multiple second leads (126), each respective second lead including a first portion extending outward from the third side along the second direction, a second portion extending from the first portion toward the plane of the second side and away from the plane of the first side, and a third portion extending from the second portion and toward the package structure, the third portion including a second surface (122) spaced apart from and beyond the plane of the second side; 
multiple third leads (126), each respective third lead including a first portion extending outward from the fourth side along the second direction, a second portion extending from the first portion toward the plane of the first side and away from the plane of the second side, and a third portion extending from the second portion, the third portion including a third surface (124) spaced apart from and beyond the plane of the first side; and
multiple fourth leads, each respective fourth lead including a first portion extending outward from the fourth side along the second direction, a second portion extending from the first portion toward the plane of the second side and away from the plane of the first side, and a third portion extending from the second portion and toward the package structure, the third portion including a fourth surface (122) spaced apart from and beyond the plane of the second side.
Regarding claim 7, Shim further discloses:

Regarding claim 9, Shim further discloses:
wherein the third portion of the second lead (126) extends from the second portion toward the package structure to form a J-lead shape for the second lead (figure 3).
Regarding claim 11, Shim further discloses:
wherein the third portion (126) of the second lead extends from the second portion toward the package structure to form a J-lead shape for the second lead (figure 3).
Regarding clam 12, Shim further discloses:
comprising: multiple first leads (126), each respective first lead including a first portion extending outward from the third side, a second portion extending from the first portion toward the plane of the first side and away from the plane of the second side, and a third portion extending from the second portion, the third portion including a first surface (124) spaced apart from and beyond the plane of the first side; and 
multiple second leads (126), each respective second lead including a first portion extending outward from the third side along the second direction, a second portion extending from the first portion toward the plane of the second side and away from the plane of the first side, and a third portion extending from the second portion, the third portion including a second surface (122) spaced apart from and beyond the plane of the second side.

An electronic assembly, comprising: 
a packaged electronic device (700), including: 
a package structure including opposite first (bottom surface of element 114 in figure 16) and second sides spaced apart from one another along a first direction, and opposite third (right side of element 700) and fourth sides spaced apart from one another along a second direction orthogonal to the first direction, 
a first lead (126 as shown in figs. 1 and 7) including a first portion that extends outward from the third side of the package structure, the first lead extending downward toward a plane of the first side and away from a plane of the second side, and 
a second lead (126 as shown in figs. 3 and 7) including a first portion that extends outward from the third side of the package structure, the second lead extending upward toward the plane of the second side and away from the plane of the first side; and
a component (1000, ¶0041) directly electrically connected to the second lead (126, figure 16).
Regarding claim 17, Shim further discloses:
wherein the component (1000) directly electrically connected to the second lead is a second packaged electronic device (¶0041).
Regarding claim 19, Shim further discloses:
wherein the component (1000) directly electrically couples together two leads of the packaged electronic device (700, figure 16)
Regarding claim 20, Shim (figures, 1, 3, 7, 10, 16) further discloses:

multiple first leads (126), each respective first lead including a first portion extending outward from the third side, a second portion extending from the first portion toward the plane of the first side and away from the plane of the second side, and a third portion extending from the second portion, the third portion including a first surface (124) spaced apart from and beyond the plane of the first side; and 
multiple second leads (126), each respective second lead including a first portion extending outward from the third side along the second direction, a second portion extending from the first portion toward the plane of the second side and away from the plane of the first side, and a third portion extending from the second portion, the third portion including a second surface (122) spaced apart from and beyond the plane of the second side.
Regarding claim 25, Shim further discloses:
wherein the third portion of the second lead (126) extends from the second portion toward the package structure to form a J-lead shape for the second lead (figures 3, 7, 10, 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim.
In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Shim was considered capable of performing the cited intended use.
Claim s 24 and 26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Na et al. (US 2013/0020695).
Regarding claims 224 and 26, Shim does not disclose “wherein J-shaped lead does not contact the package structure”.  In a similar device, however, Na discloses a packaged electronic device (200, ¶0023) including J-shaped lead (206, ¶0022) not contacting the package structure (210, 202).
Na discloses that a structure provides a desirable clearance for a package structure (¶0023).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Shim, including providing wherein J-shaped lead does not contact the package structure, in order to provide a desirable clearance as taught by Na.
Allowable Subject Matter
s 27 and 28 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899